DETAILED ACTION
Allowable Subject Matter
Claims 1, 2 4-7, 9-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “along an axis parallel to the direction of the patterned radiation beam through the opening, the length of the first side of the opening is less than the length of the second side of the opening,” as recited in claim 1 and “one or more gas inlets in the second side of the opening and one or more gas inlets in the first side of the opening,” as recited in claim 16. Claims 2, 4-7, 9-15, and 21 depend from claim 1 and claims 17, 19, 22, and 23 depend from claim 16. Claim 20 remains allowed for the reasons provided in the Office Action mailed on 01/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882